                       IN THE UNITED STATES DISTRICT COURT FOR
                       THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                        HUNTINGTON DIVISION


RAY ALVIN HUNDLEY,

                                   Plaintiff,

v.                                                            CIVIL ACTION NO. 3:18-1542

ANDREW SAUL, COMMISSIONER
OF SOCIAL SECURITY,1

                                   Defendant.


                                  MEMORANDUM OPINION AND ORDER


        This action was referred to the Honorable Omar J. Aboulhosn, United States Magistrate

Judge, for submission to this Court of proposed findings of fact and recommendations for

disposition, pursuant to 28 U.S.C. § 636(b)(1)(B). The Magistrate Judge has submitted findings of

fact and recommended that the Court deny Claimant’s request for reversal or remand (ECF No.

16), grant Defendant’s request to affirm the decision of the Commissioner (ECF No. 18); affirm

the final decision of the Commissioner; and dismiss this matter from this Court’s docket. Neither

party has filed objections to the Magistrate Judge’s findings and recommendations.

        Accordingly, the Court accepts and incorporates herein the findings and recommendations

of the Magistrate Judge and DENIES Claimant’s request for reversal or remand (ECF No. 16),

GRANTS Defendant’s request to affirm the decision of the Commissioner (ECF No. 18);

AFFIRMS the final decision of the Commissioner; and DISMISSES this matter from this Court’s


1
 Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a party pursuant to Fed.
R. Civ. P. 25(d). See also, Section 205(g) of the Social Security Act, 42 U.S.C. § 405(g) (stating action survives
regardless of any change in the person occupying the Office of the Commissioner of Social Security).
docket, consistent with the findings and recommendations.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented parties.


                                           ENTER:           August 2, 2019




                                           ROBERT C. CHAMBERS
                                           UNITED STATES DISTRICT JUDGE




                                             -2-
